 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       SEBASTIAN MITCHEL FLANNERY-                     No. 2:18-cv-2667 TLN DB PS
         GALABOV,
12

13                       Plaintiff,                      AMENDED FINDINGS AND
                                                         RECOMMENDATIONS 1
14            v.
15       DISTRICT ATTORNEY SUPERIOR
         COURT OF CALIFORNIA,
16

17                       Defendant.
18

19           Plaintiff is proceeding in this action pro se. This matter was, therefore, referred to the

20   undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1). ). By order

21   signed May 17, 2019, plaintiff’s complaint was dismissed, and plaintiff was granted leave to file

22   an amended complaint that cured the defects noted in that order. (ECF No. 13.) Plaintiff was

23   granted twenty-eight days from the date of that order to file an amended complaint and was

24   specifically cautioned that the failure to respond to the court’s order in a timely manner would

25   result in a recommendation that this action be dismissed.

26
     1
27     On July 3, 2019, the undersigned issued these same findings and recommendations, but
     inadvertently omitted the language concerning the objection period. These amended findings and
28   recommendations remedy that error.
                                                        1
 1           The twenty-eight-day period has expired, and plaintiff has not responded to the court’s

 2   order in any manner.

 3           Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

 4   prejudice. See Local Rule 110; Fed. R. Civ. P. 41(b).

 5           These findings and recommendations are submitted to the United States District Judge

 6   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 7   after being served with these findings and recommendations, any party may file written

 8   objections with the court and serve a copy on all parties. Such a document should be captioned

 9   “Objections to Magistrate Judge’s Findings and Recommendations.” Any reply to the objections

10   shall be served and filed within fourteen days after service of the objections. The parties are

11   advised that failure to file objections within the specified time may waive the right to appeal the

12   District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

13   DATED: July 08, 2019                              /s/ DEBORAH BARNES
                                                       UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24
     DLB:6
25   DB\orders\orders.pro se\galabov2667.am.fta.f&rs

26

27

28

                                                          2
